Citation Nr: 1232489	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  01-08 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a cervical spine disability.

2. Entitlement to service connection for a lumbar spine disability.

3. Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel



INTRODUCTION

The Veteran had active service from March 1965 to March 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In October 2004, the Veteran had an informal conference with a Decision Review Officer (DRO) at the RO.  These matters were remanded in April 2008 and February 2011.  

The Board finds there has been substantial compliance with the prior remand, which was for Agency of Original Jurisdiction (AOJ) adjudication after the October 2010 Veterans Health Administration (VHA) opinion was received.  

The Veteran cancelled his request for a Board hearing in December 2007.  

Although prior claims of service connection for the back and right knee were denied by March 1987 and May 1999 RO ratings (in May 1999 the RO found there was no new and material evidence to reopen a claim for service connection for the bilateral knees), service personnel records were associated with file in June2006.  The Board has characterized and adjudicated these issues as claims of service connection.  See 38 C.F.R. § 3.156(c) (2011).  

The issues of whether there is new and material evidence to reopen claims for service connection for prostate cancer; diabetes mellitus; posttraumatic stress disorder; as well as service connection for "K-award" and peripheral neuropathy have been raised by a November 2010 claim, but have not been adjudicated by the  AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  





FINDINGS OF FACT

1.  A cervical spine disability was not manifested during service, and is not otherwise related to the Veteran's active service.  

2.  A lumbar spine disability was not manifested during service, and is not otherwise related to the Veteran's active service.  

3.  A right knee disability was not manifested during service, and is not otherwise related to the Veteran's active service.  


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

2.  A lumbar spine disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

3.  A right knee disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In August 2003, a VCAA letter was issued to the Veteran with regard to his claims of service connection for back, neck and right knee disabilities.  The letter predated the April 2004 rating decision.  Thereafter, a VCAA letters was issued to the Veteran in March 2006.  Collectively, the letters notified the Veteran of what information and evidence is needed to substantiate his claim of service connection, what information and evidence must be submitted by the claimant, the information and evidence that will be obtained by VA, and what evidence is necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was given notice of the October 2010 VHA opinion and responded that he requested the claim be remanded for AOJ adjudication.  This was accomplished in May 2012.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the April 2008 and February 2011 Board Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment and personnel records as well as post-service VA and private treatment records.  

The Veteran has incorrectly asserted throughout the record at various times that there are no service treatment records.  (The Veteran's entire claims file has been copied and released to him several times.)  At other times, like in May 2012, he has criticized his separation examination.  The Board finds all service treatment records are in the file.  

Records from the Social Security Administration (SSA) were found to be unavailable in April 2008.  VA Medical Center (VAMC) records from January 1968 to December 1971 were found unavailable in May 2012; the Veteran then denied having treatment during that time in May 2012.  A request for records from Dr. C.J.B. in August 2001 was negative.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

In March 2010, the Veteran was afforded a VA examination pertaining to the claimed disabilities on appeal and no etiological opinion was proffered.  Based on the Veteran's false statements, the examiner mistakenly thought separation service treatment records were not available and stated no opinion could be made.  In October 2010, a VHA examiner reviewed the file in its entirety, summarized pertinent evidence and proffered an etiological opinion based on his experience and the evidence in the file.  The Board finds the VHA opinion is thorough and contains sufficient rationale to decide the issue on appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Legal Criteria and Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran has posited different theories to different parties over the years regarding his currently diagnosed back, neck and right knee disabilities.  In May 1977, the Veteran stated at a DRO hearing that his service treatment records were wrong and it was his left knee that was injured in service.  (T. at 6).  He also asserted his right knee was "fine" and he did not have trouble with it.  (T. at 7.)  

A June 1982 VA history record shows the Veteran attributed entire back and neck injuries to a car wreck in January 1982.  A January 1985 VA hospital admission record reveals that the Veteran asserted that his claimed right knee and lumbar spine disorders were incurred as a result of an in-service motor vehicle accident in 1966.  In July 1986, he repeated this assertion in regard to his back pain.  In his July 2003 claim, he asserted that an automobile accident in August 2002 caused his neck, back and right knee disabilities.  His November 2004 appeal stated a Jeep accident in Germany caused his disabilities.  

As stated, the Veteran contended in December 1981 and at other times that he did not have a separation physical.  At other times (see September 2003 statement and May 2012 contact report), he has stated that his separation physical is a "fraud" because it lists his race wrong.  

Reports of Medical History (RMH) and of Medical Examination (RME) labeled "separation" are in the file.  The RME shows "January 1967" is typed under the date category, although January 1968 is written in pencil at the top of the page.  The race is listed incorrectly.  Captain D.D. signed this report on the reverse side with no date.  The RMH has no date typed, but Captain D.D. signed and dated it January 1968 (the race is also wrong).  All other identifying information appears correct, including the Veteran's mother's name, his service number, his date of birth and the fact that he was in Italy at the time.  As a result, it appears to the Board that the separation RME took place in January 1968 and the race and date were only typographical errors; this makes sense in the context that separation (ETS) is noted as April 1968.  Regardless, the RMH is dated January 1968 and the Veteran denied having a trick or locked knee; recurrent back pain; or a joint deformity.  

The Board has considered the Veteran's contentions.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  As for credibility, the Board may consider internal consistency, bias, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran is competent to assert that he has had neck, back and right knee symptoms since service; such symptoms are within the realm of his personal knowledge.  Barr, 21 Vet. App. 303.  However, the Board finds that he is not credible in making such statements.  In addition to the evidence shown above that he has made many inconsistent statements in the past, many records note him to be a "very poor historian" (see for example, June 1966 service treatment record).  

The Board also considers the Veteran's statements (made years after service) in comparison to the January 1968 RMH showing he reported leg cramps and other ailments, but denied having a trick knee, joint problems or recurrent back pain.  Also, in May 1971, three years after active duty, the Veteran had a VA examination where his gait was found to be normal and under a review of the musculoskeletal system, it was noted the Veteran had a history of left knee joint issues only.  As a result, the Board finds the Veteran is not a credible source of information on his medical history.  Caluza, 7 Vet. App. 498.  

Regarding other lay statements in this case, December 1981 statements from M.T., L.C., and H.A. are not specific or especially pertinent to the disabilities now on appeal.  H.A. said the Veteran did not have any disabilities before going into service; this was already apparent from the March 1965 enlistment examination.  

The Board also finds bias on the part of J.G., a registered nurse (R.N.), who would otherwise be competent to state what she remembered.  In a September 2003 letter, she said she knew the Veteran from 1964, before service.  She worked as an R.N. for Dr. M.B. from 1963 to 1973.  She saw the Veteran in the office many times.  She said she saw the Veteran after service on April 10, 1968.  He reported bilateral knee and lumbar pain and asserted he said he had these problems in service.  She said Dr. M.B. diagnosed severe grade IV chondromalacia of the right knee.  She said an X-ray of the lumbar spine showed disc space narrowing at L4-5 and S1 which showed degenerative changes and.  

June and July 2006 VA medical records note that the Veteran's girlfriend was an R.N. These records name her as visiting him in the hospital.  A September 2002 patient information sheet for Dr. B.B. showed J.G. was a friend of the Veteran and she was listed as his emergency contact.  The evidence suggests J.G. is not an impartial clinician but likely biased as a friend of the Veteran, a fact she did not disclose in her statement.  Also, she seems to state very specific facts from over thirty years ago, apparently on the basis of memory alone.  The Board finds her letter regarding treatment less believable and assigns it less probative weight.  

All other medical records in the file appear competent and credible in their statements except where noted below.  

Service treatment records showed isolated treatment for a right knee injury in June and July 1965.  The Veteran reported a history of gradually increased soreness of the right knee for two weeks after doing physical training for airborne.  Physical examination findings of the right knee were listed as stable with no effusion or tenderness.  His enlistment and service discharge reports were void of any complaints, treatment, or findings of any right knee, cervical spine, and lumbar spine disorders.  Post-service VA examination reports dated in 1971 did not show any complaints or findings of any right knee, back, or neck disorders. 

Private treatment records dated in February 1976 detailed treatment for neck and back pain as well as a diagnosed lumbosacral strain secondary to a recent automobile accident. 

In a June 1977 statement, the Veteran indicated that he had a car accident in 1976 with injuries that required hospitalization and therapy. 

An October 1981 VA X-ray report revealed some ossification in the distal patellar tendon, but an otherwise negative right knee.  During a June 1982 VA hospitalization, the Veteran complained of recurring low back pain since an in-service jeep accident with radiation into the left hip.  X-rays were noted to show an old T12 compression fracture with grade I retrolisthesis of L5 on S1.  A July 1984 VA treatment record showed the Veteran was fitted for a right knee sling and had stable knees with full range of motion, no crepitus, and no effusion.  An August 1984 VA X-ray of the spine reflected mild retrolisthesis or possible spurring of L5, while VA X-rays of the spine dated in January 1985 and August 1986 reflected no findings.  In a July 1986 VA medical record, the Veteran again reported that he had experienced problems with his back, neck, and legs since an in-service accident in 1966.  Additional VA treatment records dated in 1986 showed complaints of low back pain. 

Private treatment records dated in September 1989 showed that the Veteran sustained a right knee injury which resulted in an arthroscopy being performed.  Right knee diagnoses were listed as a torn lateral meniscus of the right knee, traumatic hyaline cartilage free bodies of the medial femoral condoyle, hemarthrosis, and a torn anterior cruciate ligament.  

Private X-ray reports dated in February 1997 detailed findings of right knee degenerative joint disease, degenerative disk disease of L5-S1, and mild degenerative changes in the lower lumbar spine.  A private March 1997 lumbar spine CT report listed an impression of spinal stenosis at multiple levels, more prominently seen at L4-L5 and L5-S1.  A May 1997 private MRI report of the right knee showed findings of high grade chondromalacia, no substantive joint effusion, and meniscal maceration. 

VA X-ray reports dated in May and June 1997 revealed moderate degenerative arthritic changes of both knees as well as degenerated lumbosacral disc.

Private X-ray reports dated in June 1998 detailed that the Veteran had fallen from a standing height and noted findings of bilateral neural foraminal narrowing at C6-7 primarily due to degenerative spondylosis, degenerative changes at C6-7 and C7-T1, and degenerative changes at L5-S1 with loss of disk space.  Treatment notes from the same month showed that the Veteran suffered an acute concussion and complained of neck and lumbar spine pain after a fall. 

In a July 1998 consultation, A.M.C., a private Doctor of Osteopathy (D.O.), assessed chronic mechanical low back pain secondary to degenerative spinal arthropathy and facet dysfunction as well as bilateral knee pain (right greater than left), rule out chondromalacia patella.  He also stated (based on an incorrect history given by the Veteran) there was no history of trauma.  

In an August 1998 statement, P.E.C., a private D.O., noted that the Veteran complained of chronic right knee and lumbar pain and felt his problems were related to active service. 

Additional VA treatment records dated from 1998 to 2008 detailed continued treatment for low back pain, degenerative joint disease, degenerative disc disease, osteoarthritis, knee pain, and backache.  

In a February 2001 statement, C.J.B., M.D., a private physician, noted that the Veteran had been treated at his clinic from April 1968 to July 1994 for low back pain as well as right knee arthritis.  However, when VA requested treatment records from this clinician the response was that there were no records; the office no longer had the chart.  The Board concludes Dr. C.J.B.'s statement was only based on his recollection and not contemporaneous records.  As a result, the Board assigns his statement less weight.  

A private August 2002 X-ray report listed an impression of degenerative changes especially at L4-L5 and L5-S1 with disk space narrowing but no evidence of acute fracture or subluxation.  

In a February 2003 statement, B.B., D.O., described the Veteran's August 2002 motor vehicle accident, noting that a car ran into the side of his vehicle and that he was knocked unconscious after his head hit and broke the top of the steering wheel.  It was indicated that the Veteran's neck and back started hurting thereafter.  The private treatment provider listed diagnoses of acute C-D, L-S, and S-I strain/sprain, acute sprain/strain of the right knee, and closed head injury.  Additional records showed treatment continued from August 2002 to December 2003.  In July, the Veteran contended that the August 2002 motor vehicle accident caused his claimed back, neck, and knee disorders.

An October 2003 VA X-ray report revealed narrowing of the lumbosacral interspace, marginal hypertrophic spurring, no evidence of trauma, normal soft tissues, and degenerated lumbosacral disc.

Private treatment records dated in June 2006 noted that the Veteran was found at the scene of a car accident, taken to jail, and then taken to hospital after complaints of pain.  A June 2006 cervical spine CT report listed an impression of discovertebral degenerative change with associated facet arthropathy and no cervical spine fracture. 

VA X-ray reports dated in June 2006 revealed cervical spine, lumbar spine, and right knee findings, including degenerated C6-7 and C7-T1 discs, straightened cervical curve, degenerated lumbosacral disc, degenerative arthritic changes of the lumbar spine, and moderate degenerative arthritic changes of the right knee.  Additional VA treatment records from this time period showed that the Veteran complained of low back pain since a recent altercation with police as well as chronic knee pain since active service.  The examiner assessed chronic back and knee degenerative joint disease. 

In a July 2006 VA treatment record, the Veteran again complained of right knee, neck, and back injuries during service in 1967.  He reported that he was re-injured in an altercation with police. 

In a March 2010 VA joints and spine examination report, the examiner listed an impression of degenerative disc disease of the cervical spine, degenerative disc disease of the lumbar spine at L5-S1, degenerative facet disease and spondylosis of the lumbar spine at L4-L5 and L5-S1, and degenerative arthritis of the right knee.  Based on the Veteran's incorrect report, the examiner said that his service treatment records were lost and that he did not receive a service separation examination.  He indicated that it would be speculation on his part to determine if the cervical spine, lumbar spine, and right knee problems were present at the time of separation from service.  

VA records from 2009 showed ongoing treatment for his neck, back and right knee disabilities.  

In October 2010, a VHA opinion was requested.  The claims file was reviewed by the examiner; he noted the Veteran's contention that he was in an accident in service.  The examiner saw that the separation RMH, RME and 1971 post-service examination did not validate the Veteran's assertion that his disabilities were related to service.  In particular, these reports showed the Veteran did not have neck, back or right knee complaints.  The many post-service accidents were noted.  

The examiner gave a negative opinion regarding the claim of service connection for the cervical spine.  The examiner saw the Veteran allegedly fell in 1998 and that soon after degenerative changes at C6-7 and C7 and foraminal narrowing at T-1 were found.  The 2006 and 2010 films showed similar findings.  The examiner concluded there was less than a fifty percent probability that the cervical complaints were related to service.  

Additionally, the examiner noted the motor vehicle accidents of 1976, 2002, 2006, and an alleged assault in 2006 in discussing the lumbar spine.  He saw that X-rays from 1981 showed an old T-12 compression fracture with retrolisthesis after hospitalization and treatment for the automobile accident.  The later CT report and several years of films showed significant degenerative changes and stenosis which were not linked to active military service but to the aging process.  As a result, the examiner concluded that the lumbar spine complaints were not related to military service.  

For the right knee, the examiner saw that service treatment records showed soreness in the right knee during physical training.  However, examination at the time showed no pathology and the separation reports and 1971 post-service examination did not show complaints.  He saw that in 1989 records showed a knee injury with hemarthrosis (an acute injury), torn anterior cruciate ligament, and torn lateral meniscus.  MRI and X-rays basically showed degenerative changes in 1997.  Other post-service injuries were noted in the records regarding the auto accidents and police altercation.  The examiner said after a thorough review of records and combined with his years of orthopedic practice and experience there was less than a fifty percent probability that the current knee disability was related to service.  

The Board finds the claims of service connection for a cervical spine disability, lumbar spine disability and a right knee disability are not warranted.  As explained in detail above, the Veteran is not a credible source of information regarding his medical history.  The weight of the evidence shows these disabilities were not incurred or aggravated in service.  While the March 2010 VA examination report was thorough regarding the evidence of a current disability, the examiner's inability to come to a decision was due to believing the Veteran's incorrect statement that his records were lost and he had no discharge reports.  The Board finds the Veteran denied back and right knee problems at separation; the 1971 VA examination reports support that there were no such problems.  

The Board relies on the October 2010 VA opinion in coming to the conclusion that service connection is not warranted for any of the disabilities on appeal.  As the summary above of the Veteran's medical history shows, the opinion is directly on point, factually accurate and fully articulate regarding etiology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  This opinion is assigned great weight.  

A preponderance of the evidence is against a finding that the Veteran's cervical spine, lumbar spine and right knee disabilities are causally related to active service.  The benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a lumbar spine disability is denied.

Service connection for a right knee disability is denied.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


